Case 2:20-cv-05857-MMB_ Document 58-1 Filed 03/26/21 Page 1of1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH FETSURKA, et al.,
Plaintiffs

Vv. : Case No. — 2:20-cv-05857

DANIELLE OUTLAW, et al.,

Defendants

Affidavit of Authority of Counsel to Accept Offer of Judgment
I, Raymond M. DiGuiseppe, attest under the penalties of perjury, as follows:

1. I am an attorney for the Plaintiffs in this action.

2. I am duly authorized by the Plaintiffs in this action, Keith Fetsurka, Timothy
Sieck, Nicolas Defina, Andrew Scott, and Firearms Policy Coalition, Inc., to accept the
Offer of Judgment by Defendants Danielle Outlaw and the City of Philadelphia, attached
to this motion as Exhibit A, and I have done so in the exercise of such authority.

Respectfully Submitted,

/s/ Raymond M. DiGuiseppe

Raymond M. DiGuiseppe

Admission by Pro Hace Vice

The DiGuiseppe Law Firm, P.C.

4320 Southport-Supply Road, Suite 300
Southport, NC 28461

Counsel for Plaintiffs
